Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Claim Amendment filed 06/05/2020
2.	Claim 21 was amended to include limitations supported at page 1, line 24-page 2, line 10, and page 3, lines 10-30, of the specification as originally filed (see also original claims 1 and 21 language). 
	Thus, no new matter is present. 

Specification-Abstract of Disclosure
3.	The abstract of the disclosure is objected to for the following reasons:
	The applicants are advised to delete the phrase “Figure 1” disclosed at the bottom of the abstract.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claims 1, 6-7, 9, 13-14, 16, and 19-21 are objected to because of the following informalities:  
	As to Claims 1 and 21: The applicants are advised to replace the phrase “the synthetic material” recited in the last lines of claims 1 and 21 with “the synthetic material matrix”.
As to Claims 6 and 9: The applicants are advised to replace the phrases “the matrix”, “said material” and “the material” recited in claims 6 and 9 with the new phrase “the synthetic material matrix” to be consistent with the languages used in other claims. 
	As to Claim 7: The applicants are advised to replace the phrase “the synthetic material” recited in claim 7 with the new phrase “the synthetic material matrix”. 
	As to Claim 13: The applicants are advised to replace the term “colour” in claim 13 with “color”.  The applicants are also advised to replace the phrase “the material” in claim 13 with the new phrase “the synthetic material matrix”. 
	As to Claim 14: The applicants are advised to replace the term “the matrix” recited in claim 14 with the new phrase “the synthetic material matrix”.  The applicants are also advised to replace “colouring” in claim 14 with “coloring”. 
	As to Claim 16: The applicants are advised to replace “said material” in claim 16 with the new phrase “the synthetic material matrix”.
	As to Claims 19 and 20: The applicants are advised to replace the phrase “the material” recited in claims 19 and 20 with the new phrase “the synthetic material matrix”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	 Claim 18 recites, among other things, “a soft touch”.  It is not clear what constitutes “a soft touch” since the present specification does not provide much guidance, definition or explanation.  Thus, the scope of this claim is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 6, 8-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Issartel et al. (WO 2015/150552; utilizing US 2017/00387341 as its English equivalent) in view of Humphries et al. (US 2014/02034682) and Fujimaru et al. (US 2003/0035948). 
	It is noted that Issartel et al. (WO 2015/150052) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2017/0038734 since WO 2015/150052 is in French. 
	As to Claims 1-3, 11-12, and 15-21:  Issartel et al. disclose a timepiece component prepared from a composite material comprising an organic matrix and particles (Paragraphs [0001] and [0056]).  Issartel et al. also disclose that the timepiece component includes a bezel, a bracelet element, a component of a timepiece movement and a watch (Paragraph [0051]).  Issartel et al. further disclose that the movement piece comprises a part being assembled on the surface of the piece and the part may be a decoration element (Paragraph [0056]).  
	However, Issartel et al. do not specify their composite material as containing a synthetic material matrix comprising particles of a precious or semi-precious stone having a particular granulometry and covered with a coupling agent that strengthens a bond between said particles and the synthetic material as required by the claims of the present application.  They also do not specifically mention the particular amount of coupling agent used as required by clam 3.  Moreover, they do not specifically mention using a matrix resin that is a transparent thermosetting resin, i.e., polyurethanes, as required by claim 11.  
	Nevertheless, Humphries et al. disclose the use of composite material having advantageous properties and is prepared from particles of any variety type, wherein a substantial portion of the particles are between 50 µm to 1 mm in size (overlaps with the claimed 
	Additionally, Fujimaru et al. disclose employing diamond powder particles (which according to present claim12 corresponds to the claimed precious or semi-precious stone particles) together with a transparent thermosetting resin matrix such as polyurethane for the purposes of preparing a composite material having desired properties (Paragraph [0042]-[0043] and [0049]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the composite material prepared from a synthetic material matrix comprising particles of a precious or semi-precious stone having the claimed granulometry and covered with the claimed amount of coupling agent that strengthens a bond between said particles and the synthetic material including transparent thermosetting polyurethane, as suggested by Humphries et al. and Fujimaru et al., as the composite material in the timepiece component of Issartel et al., with a reasonable expectation of successfully obtaining desired properties. 
	As to Claims 6 and 9: Issartel et al. do not specifically mention the use of flexible and rigid matrix having particular Shore A hardness properties as required by claims 6 and 9.  However, Humphries et al. disclose using flexible and rigid resin matrix to obtain a composite 
	As to Claims 8 and 10:  Issartel et al. do not specifically mention using particular amounts of particles required by claims 8 and 10.  However, Humphries et al. disclose the use of 1-10 % by weight of particles (overlaps with the claimed amounts of 0.5-40% by weight and 0.5-90% by weight of particles) for the purposes of providing desired properties to the composite material (Paragraph [00051]).  Thus, it would have been obvious to one of ordinary skill in the art to use the claimed amount of particles taught by Humphries et al. in the composite material of the timepiece discussed in Issartel et al., with a reasonable expectation of successfully obtaining desired properties.


Allowable Subject Matter
7.	Claims 4-5, 7, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/05/2020.
        2 Cited in the IDS submitted by applicants on 06/05/2020.